Citation Nr: 9930341	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-19 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision.  In its 
current status the case returns to the Board following 
completion of development made pursuant its May 1999 Remand.  


FINDING OF FACT

A chronic bilateral hearing loss disability was first noted 
at the end to the veteran's period of active service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred during 
wartime service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Although the claim need not be conclusive, the statute 
requires the claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran contends that he has bilateral hearing loss 
disability related to his active service and has provided 
testimony consistent with these contentions.  He is advised 
that where the determinative issues involve questions of 
medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak, 2 Vet. App. at 611.  
Hence, I find that the veteran's unsubstantiated allegations 
alone are an insufficient basis on which to establish a well-
grounded claim for service connection.  

With respect to defective hearing, the law provides that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; or the 
auditory thresholds 

for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

The veteran satisfied the initial criterion for establishing 
a well-grounded claim as there is evidence of current 
disability.  In particular, the report of the June 1999 VA 
audiometric examination shows that the veteran had thresholds 
of 20, 50, 80, 85 and 95 decibels at 500, 1000, 2000, 3000 
and 4000 hertz, respectively, in the right ear.  In the left 
ear the veteran had thresholds of 40, 55, 75, 90 and 100 
decibels, respectively, at the same tested frequencies.  The 
recorded diagnosis was sensorineural hearing loss.  

The veteran also satisfies the second criterion for 
establishing a well-grounded claim inasmuch as there is 
evidence of hearing loss disability in the veteran's active 
service.  Despite the negative findings at the time of the 
veteran entrance into active service, I note that a hearing 
loss disability was revealed on audiometric testing conducted 
at the time of the veteran's separation.  The February 1967 
examination revealed that the veteran had thresholds of 55 
decibels in the right ear and 50 decibels in the left 
decibels at 4000 hertz.  

With respect to the final criterion, the veteran contends 
that his current hearing loss was developed as a result of 
his exposure to the loud noise of artillery fire without ear 
protection during his active service.  His DD Form 214 
confirms that he was involved with artillery during his 
active service.  In addition, his testimony, provided at his 
RO hearing, is to the effect that he was treated on various 
occasions during his service for ear problems, including a 
dull ache and ringing.  He testified that he assisted in the 
operation of Howitzers and often stood within 2 feet of the 
gun when it was fired.  He stated on more than one occasion 
that he was not afforded any ear protection, and when he 
sought treatment, he was seen by a medic who gave him aspirin 
and oil for his ears.  In addition, the veteran reported that 
he sought treatment for his ears immediately after service, 
but that his efforts to obtain assistance were frustrated.  


In effect, this evidence is competent only to the extent that 
the veteran has articulated information concerning what he 
experienced, but not with respect to matters involving a 
determination of medical causation or diagnosis.  See Falzone 
v. Brown, 8 Vet. App. 398 (1995).  In addition, the veteran's 
contentions are probative to the extent that they suggest a 
continuity of symptomatology from the veteran's military 
service.  38 C.F.R. 3.303(b).  However, in this case, lay 
evidence of continuity of symptoms is not sufficient, but a 
medical nexus is needed.  See Savage v. Gober, 10 Vet. App. 
488; Falzone, supra.  In this case, competent medical 
evidence is needed to show that the current clinical findings 
are related to the veteran's inservice complaints.  

A medical opinion was offered in the June 1999 VA examination 
conducted pursuant to the 1999 Board remand.  At that time, 
the examiner reviewed the military history, noted the absence 
of hearing loss disability at the inception of service and 
the presence of hearing loss disability at the end of service 
as well as the persistence of a sensorineural-type hearing 
loss at the time of examination.  The examiner stated:  

It is this examiner's opinion that it is 
at least as likely as not that the 
patient's present hearing loss may have 
been caused by his time in the military 
and exposure to the loud guns.  Since it 
was documented that he did have a hearing 
loss on discharge from the military.  

In view of the foregoing, the veteran's claim for service 
connection for bilateral hearing loss disability is well 
grounded.  The record shows current disability, disability in 
service and a nexus between the veteran's current disability 
and injury noted during active service.  

Turning to the merits of the claim, the veteran's contention 
of an inservice origin for his hearing loss disability is 
supported by the competent medical opinion and the 

record does not contain evidence that would refute this 
conclusion.  In view of the foregoing, the evidence favors 
the claim for service connection for bilateral hearing loss 
disability.  


ORDER

Service connection for bilateral defective hearing is 
granted.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

